DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Current specification has headers that are underlined; suggested format for headers is full uppercase with no bold or underlining.
Current specification has no “BRIEF SUMMARY OF THE INVENTION” section, suggest format is to include a brief summary, though this is not required.
Claim Objections
Claim 8, line 4, objected to because of the following informalities:  “a driving environment surrounding the autonomous vehicle (ADV)” should be “a driving environment surrounding an.  Appropriate correction is required.
Claim 15, line 6, objected to because of the following informalities:  “a driving environment surrounding the autonomous vehicle (ADV)” should be “a driving environment surrounding an autonomous vehicle (ADV)”. As for claim 15 that is the first time, an autonomous vehicle is introduced so it should be in the indefinite form.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 8, 9, 12-14, 15, 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US20170229020, “Parallel Parking Assistant”, Collela et al.
Regarding Claim 1, Collela et al teaches “A computer-implemented method of autonomously parking an autonomous driving vehicle, comprising: generating environment descriptor data describing a driving environment surrounding the autonomous driving vehicle (ADV),” ([0043] “In various embodiments, the dimensions are two-dimensional and in a plane generally parallel to the street. In other embodiments, the dimensions are three-dimensional and include an assessment of vertical space (e.g., assessing whether a tree branch is blocking some portion of the vertical space). As previously discussed, techniques to map and identify obstacles with local vehicle sensors are known in the art.”); “including identifying a parking space and one or more obstacles within a predetermined proximity of the ADV; generating a parking trajectory of the ADV based on the environment descriptor data to autonomously park the ADV into the parking space,” ([0043] “FIG. 5 generally shows and illustrates an example entry subprogram 500. The entry subprogram may load and execute in response to the mode subprogram 400 activating entry mode in 501. The entry subprogram may use the local vehicle sensors to identify a potential parking spot in 502. The entry subprogram may identify obstacles surrounding the potential parking spot to compute or estimate the dimensions of the parking space.”);“ optimizing the parking trajectory in view of the one or more obstacles; ”( [0048] “Eventually, the entry subprogram culls or filters the thoroughly analyzed outcomes to a predetermined number of most suitable outcomes in light of various criteria. The entry subprogram may cull with an optimization technique such as an Euler-Lagrange optimization technique.”); “segmenting the parking trajectory into one or more trajectory segments based on a vehicle state of the ADV; and” ([0077] “In FIG. 10b, the instant vehicle 1000 is capable of a pointed exit by reversing according to calculated path 1010, then pulling forward according to calculated path 1012.” Here the exit trajectory is segmented into two parts path 1010 and 1012. And from [0078]” It should be appreciated that in addition to the color schemes of FIGS. 9 and 10, the parking program 120 may quantify a relevant dimension with a number. It should be appreciated that a user may pull up a screen corresponding to FIG. 9a that shows numbers corresponding to all measured dimensions. Although no paths entry paths are shown, it should be appreciated that the entry subprogram may be configured to calculate an entry path similar (albeit reversed) to paths 1006, 1008, 1010, and 1012.” The illustration entry/exit shows that two teachings of one are applicable to the other); “controlling the ADV according to the one or more trajectory segments of the parking trajectory to autonomously park the ADV into the parking space” ([0057]” After the entry subprogram selects a parking outcome, the entry subprogram guides the vehicle accordingly in 508. The guiding may be via autonomous vehicle control, via semi-autonomous vehicle control, or via visual instructions for the user. Suitable guiding software is known in the art.”);” without collision with the one or more obstacles.”([0081] “It should further be appreciated that all instructions can be filtered through the parking program 120 to eliminate collisions and that the parking program 120 may decline to implement any instruction that causes a collision.” The paths/trajectories are set to avoid collision);
Regarding Claim 2, Collela et al teaches “The method of claim 1, wherein generating environment descriptor data is performed via a first processing thread and generating a parking trajectory of the ADV is performed via a second processing thread.”( [0083] “It should be appreciated that for the purposes of the claims, the term “simultaneously,” as it relates to a computer program, conveys that the programs are queued for immediate processing (or being processed) at the same time. The term “simultaneously” does not require that the processor actually simultaneously execute the two programs. In other words, the term “simultaneously” covers a situation where a single core of a processor is tasked with executing two threads of software.”);
Regarding Claim 5, Collela et al teaches “The method of claim 1, wherein the parking trajectory is updated to avoid a collision with the one or more obstacles proximate to the moving ADV at different points in time in response to moving of the one or more obstacles.”([0064] “In various embodiments, the parked subprogram dynamically updates parking outcomes in light of new events and specifically new position data of the incoming obstacle or vehicle.”);
( [0078] “It should be appreciated that in addition to the color schemes of FIGS. 9 and 10, the parking program 120 may quantify a relevant dimension with a number. It should be appreciated that a user may pull up a screen corresponding to FIG. 9a that shows numbers corresponding to all measured dimensions. Although no paths entry paths are shown, it should be appreciated that the entry subprogram may be configured to calculate an entry path similar (albeit reversed) to paths 1006, 1008, 1010, and 1012.”);
Regarding Claim 7, Collela et al teaches, “The method of claim 1, further comprising performing a safety check of the ADV’s surrounding area based on the environment descriptor data, while the ADV is moving along the parking trajectory to autonomously park in the parking space.”( [0044] “The entry subprogram measures or receives local vehicle dimensions in 504, which may include: local vehicle turning radii for both pulling forward and reversing, trunk opening geometry, door opening geometry, safety factors, traffic, user preferences, and other inputs. “ Here is safety factors);
Regarding Claims 8, 9, 12-14, 15, 16, 19, and 20. These claims are identical in terms of their elements and dependencies in their respective claim groupings when compared to the independent claim 1 and its dependencies. The only difference between each independent claim group is that claim group 1 is directed to a method, claim group 2 (claim 8 and its dependencies) is directed to “A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations,”, and claim group 3 (claim 15 and its dependencies) is directed to “ A data “One parking system may include: a vehicle having an accelerator, brakes, wheels, sensors, a display, a processor, and memory; a parking assist program stored in the memory and configured to: “ Thus it is applicable to a method, a set of instruction, and a data processing system and the rejections for claims group 1 are applicable to their mirror claims in groups 2 and 3. 
For ease of reference, the duplicate of claims in the groups is provided in the format of (group 1, group 2, group 3) for example (1, 8, 15) means claims 8 and 15 are mirrors of claim 1. The mirrors are as follows: (1, 8, 15), (2, 9, 16), (5, 12, 19), (6, 13, 20), and (7, 14, N/A). The N/A means that there is no mirror claim for that set in group 3.

    PNG
    media_image1.png
    418
    384
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4, 10, 11, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collela et al as applied to claims (1, 8, and 15) above, and further in view of US2009/0088916, “Method and System for Automatic Path Planning and Obstacle/Collision Avoidance of Autonomous Vehicles”, Elgersma et al.
Regarding Claim 3, While Collela does teach the use of multithreading for subprograms of the invention. .”( [0083] “It should be appreciated that for the purposes of the claims, the term “simultaneously,” as it relates to a computer program, conveys that the programs are queued for immediate processing (or being processed) at the same time. The term “simultaneously” does not require that the processor actually simultaneously execute the two programs. In other words, the term “simultaneously” covers a situation where a single core of a processor is tasked with executing two threads of software.”); it is mute as too how quick the thread cycles are/ that the environmental scanning thread cycle is quicker than the path trajectory optimization/updating cycle.
Elgersma et al gives an autonomous vehicle path planning system which directly teaches that environmental scanning should take place at a higher frequency/rate than the path , as seen in figure 2 below, that the LIDAR scans at a frequency of 2HZ (i.e. gathers environmental data) and Laplacian update (path updating) takes place at a frequency of 1/2HZ, i.e. there are 4 environmental updates/thread cycles per one cycle of trajectory updating. Further the logic naturally flows that in a path planning algorithm the environmental update would naturally occur quicker/at a higher rate than the trajectory updating given that trajectory is updated, at least in part, on the environmental data and as such updating the trajectory multiple times using the same environmental data (i.e. what would occur is trajectory update had a higher frequency cycle than environmental scanning) would result in wasted computing power/duplicate routes being generated.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the subroutines of Collela et al to use the update frequencies as taught in Elgersma et al. One would be motivated to make such a modification as taught by Elgersma [0030], “The first algorithm is a long range algorithm 208 which is best used as generally a long-range planner for dense obstacles.” Thus, the algorithm with updates rates of the environment being more frequent than the path planning would be well suited for a parking lot/parking scenario where there are many potential environmental obstacles, such as other cars, pedestrian, etc. Thus, modified Collela would read on all aspects of claim 3.
Regarding Claim 4, While Collela does teach the ability to recognize that no paths are possible. [0073] “With reference to FIGS. 9 and 10, it should be appreciated that gray bubbles or projections may signify that a smooth parking exit is possible in the respective direction; white projections may signify that a pointed parking exit is possible in the respective direction; dashed lines may indicate a path for exiting; white (or red—not shown) projections coupled with a supplemental stop text or graphic signify that no exit is possible; black projections may signify that the dimension is too large (e.g., illegal). As described above, it should be appreciated that the graphics may be changed, upon user selection, to reflect parking entries, instead of parking exits. More specifically, gray projections may signify that a smooth parking entry is possible in the respective direction; white projections may signify that a pointed entry is possible in the respective direction; dashed lines may indicate a path for entry; white (or red—not shown) coupled with supplemental graphics may signify that no entry is possible.” It is mute, as too any timeouts for this function, or that should the update timeout/fail that “the stored trajectory data” should be utilized again.
Elgersma et al does teach such an invalid trajectory timeout and then “utilizing” stored trajectory data to control the vehicle. Elgersma teaches “[0045] “It is then determined if the path is invalid for several seconds at (960). If it is not determined, that the path is invalid at (960), then the process continues at (902). If it is determined that the path is invalid at (960), it is then determined if a 30 second timeout has occurred at (962). If a 30 second timeout has not occurred at (962), the process continues at (950). If a 30 second timeout has occurred at (962), it is determined if previous waypoint was skipped at (944). If a previous waypoint was skipped at (944), the Long-Term Planner (LTP) is asked to re-plan at (946) and the process then continues at (902). If a previous waypoint was not skipped at (944), a waypoint is skipped at (948) and then the process continues at (902). At (942), if it was determined that the path was invalid for more than 1 second, the process continues at (944).” Here the “If it is determined that the path is invalid at (960), it is then determined if a 30 second timeout has occurred at (962).” Here the 30second timeout is a “predetermined period of time” and then the “If a previous waypoint was not skipped at (944), a waypoint is skipped at (948) and then the process continues at (902).” Is the stored trajectory (skipping a waypoint to a next waypoint is inherently using stored trajectory data of waypoints) being “utilized”.
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify the trajectory generation/updating of Collela et al to include the invalid trajectory timeout and waypoint skipping of Elgersma et al. One would be motivated to make such a modification as the waypoint skipping of Elgersma would allow as seen in figure 9 below, that the waypoint skipping is utilized when “no valid path with all constraints off exits ( e.g. obstacle on top of waypoint)” thus its implementation into Collela would result in a more robust route generating system. Thus modified Collela would teach all aspects of claim 4.
Regarding Claims 10, 11, 17, and 18, These claims are identical in terms of their elements and dependencies in their respective claim groupings when compared to the independent claim 1 and its dependencies. The only difference between each independent claim group is that claim group 1 is directed to a method, claim group 2 (claim 8 and its dependencies) is directed to “A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations,”, and claim group 3 (claim 15 and its dependencies) is directed to “ A data processing system, comprising: a processor; and a memory coupled to the processor to store instructions, which “. Collela et al’s abstract states “One parking system may include: a vehicle having an accelerator, brakes, wheels, sensors, a display, a processor, and memory; a parking assist program stored in the memory and configured to: “ Thus it is applicable to a method, a set of instruction, and a data processing system and the rejections for claims group 1 are applicable to their mirror claims in groups 2 and 3. The ways of modifying and the motivation for each claim group is identical to other claim groups for their respective mirrored claims.
For ease of reference, the duplicate of claims in the groups is provided in the format of (group 1, group 2, and group 3) for example (1, 8, 15) means claims 8 and 15 are mirrors of claim 1. The mirrors are as follows: (3, 10, 17), (4, 11, 18). 

    PNG
    media_image2.png
    535
    768
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    532
    668
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US9969386, “Vehicle Automated Parking System and Method”, Wang et al; US20180246515, “Vehicle Automated Parking System and Method”, Iwama et al; US20190016331, “Programming Complex Parking Maneuvers for Driverless Vehicles”, Carlson et al; US20190250622, “Controlling Autonomous Vehicles using safe arrival time”, Nister et al.
Wang et al gives an automated parking trajectory generation and control system. Includes updating/optimizing the trajectory.
Iwama et al gives an automated parking system includes trajectory/position changing in response to path planning failure.

Nister et al gives an autonomous vehicles trajectory system which includes switching between/determining to use a preplanned trajectory or dynamically made/generated trajectory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661